DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Applicant’s Remarks of 8/13/21 regarding the 103 rejection are compelling and commensurate with both the original disclosure and the claims as amended.  The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 9, and 17.

The most closely applicable prior art of record is Census (www.census.gov, as displayed on February 21, 2014 using the way back machine).  Census discloses surveys and analysis of commuting data (see page 1).  Census discloses traffic flow information for a workforce based on regions (see Census pages 28-241).

Den Herder (US 20130179357) is also closely related prior art of record.  Den Herder discloses using traffic features to evaluate property appraisals (abstract).  Den Herder discloses analyzing and valuing real property (Den Herder [0023]).



Taylor (US 20120035983) is also closely related prior art of record.  Taylor discloses calculating payroll and other metrics (abstract).  Taylor discloses aggregating information including payroll and benefits information (Taylor [0025]).

Claim 1
The prior art of record neither anticipates nor fairly and reasonably teach a computer system, comprising: inter alia: a hardware processor; and a display system in communication with the hardware processor, the display system comprising a graphical user interface; a real property database comprising traffic flow information for a workforce in regions based on locations of people in the workforce, wherein the regions are organized into levels in a hierarchy in which a parent region in a first level in the levels is comprised of child regions in a second level in the levels that is below the first level in the hierarchy; and a property analyzer in communication with the display system and the real property database, the property analyzer implemented in software, hardware, firmware, or a combination thereof and configured to analyze and value real property by: receiving, using the property analyzer, records with payroll information for the people in the workforce; transforming, using the property analyzer, the payroll information into income information; identifying, using the property analyzer, location information, including work locations and residence locations, from the payroll information for the people in the workforce; deriving, using the property analyzer, routes between the work locations and the residence locations for the people in the workforce; identifying, using the property analyzer, traffic flow along the routes by accumulating the derived routes between the work locations and the  controlling using a graphical user interface of the display system a selected level in a hierarchy of levels in a real property database to define a region; receiving, using the property analyzer, a request for the traffic flow information for the workforce in the region defined by the selected level in the hierarchy of levels in the real property database; identifying, using the property analyzer, the traffic flow information for the workforce in the region defined by the selected level in the hierarchy in the real property database; identifying, using the property analyzer, values of real properties along the routes within the region defined by the selected level in the hierarchy in the real property database; controlling using the graphical user interface of the display system, the income information to focus to the region defined by the selected level in the hierarchy in the real property database; and displaying using the graphical user interface on the display system (a) the values of real properties along the routes within the region defined by the selected level in the hierarchy in the real property database, (b) the income information and (c) the traffic flow information for the workforce.

Claim 9 is a method claim similar to the system of claim 1.  Claim 17 is a computer program product claim similar to the system of claim 1.  Claims 9 and 17 are allowed on the same basis as claim 1.   

Examiner notes that the underlined limitations above, in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record.  The dependent claims are allowable for reasons consistent with those of the independent claims.

With regards to the 101 rejection, the rejection is overcome as the claims are considered a specific practical application of the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jones (US 20100156933), a virtualized real world advertising system;
Ferries et al. (US 8732219), system for determining correlated geographic areas;
Ibrahim et al. (US 20150177011), transportation system reconstruction;
Ibrahimi et al. (US 20140358414), system for creating, storing, and updating local dynamic MAP database with safety attribute;
Ury (US 20080303694), traffic control system employing location based services; and
Zyskowski et al. (US 10067950), system for efficiently organizing map styling information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/
Primary Examiner, Art Unit 3689